Citation Nr: 0944366	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for anterior chest wall 
syndrome.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from March 2001 to June 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.   


FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of 
gastroenteritis is not of record.

2.  Competent medical evidence of a current diagnosis of 
anterior chest wall syndrome is not of record.  


CONCLUSIONS OF LAW

1.  Service connection for gastroenteritis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  Service connection for anterior chest wall syndrome is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2007.

VA has obtained service treatment records and afforded the 
appellant a physical examination.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service or in the presumption period 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b). 

Gastroenteritis

The Veteran seeks service connection for gastroenteritis.  

Service treatment records show that at the enlistment 
examination in February 2001, the clinical evaluation was 
normal for abdomen and viscera.  In a medical history 
accompanying the examination the Veteran denied having or 
having had frequent indigestion, stomach, liver or intestinal 
trouble.  

In May 2005, the Veteran sought treatment for complaints of 
nausea, vomiting, emesis times three.  The assessment was 
gastroenteritis.  He was prescribed medication and assigned 
to quarters for 24 hours.  He was to follow-up on an as 
needed basis.  At a September 2005 examination, there was no 
finding or diagnosis of gastroenteritis.  On other occasions, 
service treatment records show complaints and treatment for 
gastrointestinal symptoms that were attributed to 
gastroesophageal reflux disease.  On a review of systems at a 
May 2007 clinic visit there were no gastrointestinal 
symptoms.  Thus, although the Veteran was treated on one 
occasion in service for gastroenteritis, a chronic disability 
was not shown.

Post-service at a VA examination in July 2007, the examiner 
noted in the diagnoses "history of gastroenteritis, not 
present at this examination."  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110.  
However, in this case, although gastroenteritis was shown in 
service, there is no competent medical evidence of a current 
diagnosis of gastroenteritis.  The Board notes that an 
October 2007 rating decision granted service connection for 
hiatal hernia (claimed as esophageal reflux disorder).  A 
July 2007 VA examiner found that gastroenteritis was not 
shown on examination.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
at 223.

Anterior chest wall syndrome

The Veteran seeks service connection for anterior chest wall 
syndrome.

Service treatment records show that at the enlistment 
examination in February 2001, the clinical evaluation was 
normal for chest.  In a medical history accompanying the 
examination the Veteran denied having or having had pain or 
pressure in the chest.  

A May 2006 entry reflects that the Veteran complained of 
constant chest pain of three weeks duration.  The pain began 
after he was evacuated as a heat casualty.  The pain started 
when he ate and lasted from 30 minutes to an hour.  He 
complained of pain radiating up to his mouth and down to his 
sternum.  The assessment was anterior chest wall syndrome.  
The following week he again complained of chest pain and 
shortness of breath of four weeks duration.  His chest had 
been hurting constantly but more so when he ate.  Testing was 
ordered.  At a September 2005 examination, there was no 
finding or diagnosis of anterior chest wall syndrome.  During 
a period from November 2006 to May 2007, when the Veteran was 
seen approximately twice a month for treatment of another 
disorder, a review of systems showed no complaints of 
musculoskeletal symptoms and at most visits he denied having 
chest pain.  In April 2007, he described chest pain or 
discomfort, not sharp pain, for a few seconds.  Thus, 
although an assessment of anterior chest wall syndrome was 
shown on one occasion in service, a chronic disability was 
not shown.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110.  
However, in this case, although anterior chest wall syndrome 
was shown in service, there is no competent medical evidence 
of a current diagnosis of anterior chest wall syndrome.  
There is no evidence following service that demonstrates a 
chronic disability of anterior chest wall syndrome.  There 
was no complaint, finding or diagnosis of anterior chest wall 
syndrome at the July 2007 VA examination.  A chest x-ray was 
normal.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, 3 Vet. App. at 223.  
As noted previously, service connection has been granted for 
hiatal hernia (claimed as esophageal reflux disorder).  

In deciding these claims, the Board has carefully considered 
the Veteran's statements.  He is competent, as a layperson, 
to report that as to which he has personal knowledge.  Layno 
v. Brown, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d at 1372.  
He is not, however, competent to offer a medical diagnosis or 
opinion as to cause or etiology of the claimed disability.  
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opinion on matter requiring medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
To the extent the Veteran is asserting that he currently has 
gastroenteritis or chest wall syndrome, his assertions are 
outweighed by the lack of post-service evidence of 
gastroenteritis or anterior chest wall syndrome and the 
report of the July 2007 VA examination which was negative for 
complaints, findings or diagnosis of anterior chest wall 
syndrome and found that gastroenteritis was not present.  His 
statements therefore are not competent evidence of a nexus or 
causal link between claimed gastroenteritis or anterior chest 
wall syndrome and active service.   

Based upon the foregoing, the Board finds that the competent 
medical evidence does not support a finding that the Veteran 
currently has gastroenteritis or anterior chest wall syndrome 
which has been linked to service.  As was stated earlier, 
current disability is required in order to establish service 
connection.  Brammer, 3 Vet. App. at 225.  Therefore, in the 
absence of evidence of a current disability, the 
preponderance of evidence is against the claims and service 
connection is denied.  .  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for gastroenteritis is 
denied.

Entitlement to service connection for anterior chest wall 
syndrome is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


